t c memo united_states tax_court richard t mullen petitioner v commissioner of internal revenue respondent docket no filed date howard a weinberger for petitioner ann s o’blenes for respondent memorandum opinion foley judge by notice dated date respondent determined deficiencies in and penalties relating to petitioner’s and federal income taxes after concessions the sole issue for decision is whether discharge_of_indebtedness income that is excluded pursuant to sec_108 from the gross_income of an s_corporation increases the basis of petitioner's s_corporation stock the parties submitted this case fully stipulated pursuant to rule all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure at the time the petition was filed richard t mullen resided in dallas texas during petitioner was a shareholder in icp properties inc icp an s_corporation that year icp realized but excluded pursuant to sec_108 dollar_figure of discharge_of_indebtedness income on date petitioner’s stock basis in icp was zero petitioner increased his stock basis by the amount of his pro_rata share of icp's discharge_of_indebtedness income and on his tax_return deducted passive losses respondent contends pursuant to 110_tc_114 affd 182_f3d_1152 10th cir that the dollar_figure of discharge_of_indebtedness income does not result in a basis increase in the icp stock in nelson we held that an s corporation's shareholder may not increase his basis to reflect the s corporation's excluded discharge_of_indebtedness income see id petitioner does not attempt to distinguish nelson but instead contends that nelson was decided incorrectly this case is indistinguishable from nelson and we need not reiterate our analysis accordingly we hold that the discharge_of_indebtedness income does not increase petitioner's stock basis to reflect the foregoing decision will be entered under rule
